Claim Objections
Claim 8 is objected to because of the following informalities:  “a number of the plurality of side tabs number is greater than …” [sic] is incomplete and inaccurate.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamamoto (2013/0180883).  
As to claim 1, Yamamoto discloses a retail ready packaging system (1) comprising a convertible carton (3, 4) having a bottom wall (31), a top wall (34a, 40) opposed the bottom wall, a first side wall (34) connecting between the bottom wall and the top wall, a second side wall (34) opposed to the first side wall and connecting between the bottom wall and the top wall, a front wall (32, 34b, 41a), and a back wall (33, 34c, 41b) opposed to the front wall, with each of the front wall and back wall connects to the bottom wall, the top wall, the first side wall, and the second side wall (lines 8-12 in [0045]), and a plurality of cards (2; Fig.s 2 & 8) with each card has at least one foot tab (24; [0040]; Yamamoto discloses a support piece (24) foldably attached to a paper mount/main panel (23) and the support piece is considered equivalent to at least one foot tab as claimed) extending therefrom and the card extends upward from the at least one foot tab toward the top wall.
As to claim 2, Yamamoto further discloses a line of weakness (37, 39, Fig. 5; [0049]) defined through the first and second side walls, the back wall, and the front wall for conversion of the convertible carton from a shipping configuration in which the cards are contained within the convertible carton to a retail display configuration in which the cards are exposed for retail display.
As to claim 9, see Fig. 5 and [0045].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Desrosiers et al. (6,073,833) and/or Bojie (2019/0382158).  
As to claim 3, Yamamoto discloses the system as above having most of the limitations of the claim except for a respective lunate perforations connected to the line of weakness in each of the back wall, the first side wall, and the second side wall.  Desrosiers teaches a retail ready packaging system comprising a convertible carton (10) having a bottom wall (6), a top wall (5), a first side wall (2), a second side wall (3), a front wall (1), and a back wall (4), a line of weakness (30) extended through the front wall, the first and second side walls, and the back wall, and a secondary line of weakness/respective perforation (70) defined a grasping member (60) connected to the line of weakness in each of the back wall, the first side wall, and the second side wall.  Desrosiers further teaches the grasping member should be of sufficient size and geometry to readily receive at least one human finger (column 4, lines 63-67).  Bojie shows a retail ready packaging system comprising a convertible carton (100) having a bottom wall (10B, 11B1, 12B1, 13B), a top wall (10T, 11T, 12T, 13T), a first side wall (11), a second side wall (12), a front wall (10), and a back wall (13), a line of weakness (30) extended through the front wall, the first and second side walls, and a respective lunate perforation (31; 32) connected to the line of weakness for allowing at least one human finger to open the carton.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Desrosiers and/or Bojie to modify the system of Yamamoto so the system is constructed to include a respective lunate perforations connected to the line of weakness in each of the back wall, the first side wall, and the second side wall to facilitate opening the convertible carton.
As to claim 4, Bojie shows the bottom wall defined by a bottom front flap (10B), a bottom first side flap (11B1), a bottom second side flap (12B1), and a bottom back flap (13B) as claimed.
As to claim 5, Bojie further shows a first plurality of slots (30) defined in the bottom wall adjacent the first side wall, and a second plurality of slots (30) defined in the bottom wall adjacent the second side wall (Fig. 1) as claimed.
As to claim 6, see Fig. 1 of Bojie.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Oycke (2003/0024848).  To the extent that the Examiner can determine the scope of the claims, Yamamoto discloses the system as above having most of the claimed limitations except for a plurality of side tabs being folded inward from the second side wall as claimed.  Oycke teaches a retail ready packaging system comprising a convertible carton (1, 2) comprising a plurality of side tabs (8) extended inward from first and second side walls (5, 6) for engaging cards (10) and spacing the cards.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Oycke to modify the system of Yamamoto so the system is constructed comprised a plurality of side tabs folded inward from at least one of the first and second side walls for engaging the cards and spacing the cards for better protecting the cards during storage and/or transport.

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	Response to Arguments

Applicant's arguments with respect to all rejected claims have been considered but are deemed to be moot in view of the new grounds of rejection.
Applicant argues that nothing in Yamamoto discloses or suggests at least one tab as in the amended claim 1 is noted.  This is not persuasive because Yamamoto discloses a support piece (24) foldably attached to a paper mount/main panel (23) and the support piece is considered equivalent to at least one foot tab as claimed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUAN K BUI/Primary Examiner, Art Unit 3736